Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 05/19/2022.
Claims 1-4, 6-9, 11-14, and 17-18 are pending, claims 5, 10, and 15-16 are cancelled.



Response to Arguments
Applicant's arguments file on 05/19/2022 have been considered but are moot in view of the new ground(s) of rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Pub. No. 2015/0364244 A1) and Suzuki et al. (CN Pub. No. 103858307 B) further in view of Heon (Kr 20130098828 A).

Regarding claim 1, Tsai discloses:
A coil module used as a transmitting coil for wireless charging (see Fig. 4-5, see par [0004], power transmitted form the supplying end device to achieve wireless power transmission), wherein the coil module comprises: 
multiple sets of coils connected in series and overlapped each other (see Fig. 4-5, set of coils C_1-C_N, see par [0009], the induction coil structure includes a plurality of coils....), wherein the coil module comprises at least three sets of coils (see Fig. 4-5, set of coils C_1-C_N, see par [0009], the induction coil structure includes a plurality of coils....),
and each of the coils comprises an outer edge and an inner edge (see Fig. 4-5, set of coils C_1-C_N, see par [0009], the induction coil structure includes a plurality of coils....); 
However, Tsai fails to disclose:
wherein the multiple sets of coils are wound with a same wire from the outer edge to the inner edge of each along a same clockwise direction.
Thus, Suzuki discloses:
wherein the multiple sets of coils are wound with a same wire from the outer edge to the inner edge of each along a same clockwise direction (see Fig. 4, start from L4....L1, see Spec, coil L1 to L4 are connected in series......).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a wireless power transmitting circuit of Tsai to include the multiple sets of coils are wound with a same wire from the outer edge to the inner edge of each along a same clockwise direction in order to improve energy transmission efficiency (see Suzuki Spec).
However, Tsai and Suzuki fail to disclose:
wherein the at least three sets of coils comprise a first coil, a second coil, and a third coil, the first coil is attached to an upper surface of the second coil, and the third coil is attached to a lower surface of the second coil.
Thus, Heon discloses:
wherein the at least three sets of coils comprise a first coil, a second coil, and a third coil, the first coil is attached to an upper surface of the second coil, and the third coil is attached to a lower surface of the second coil (see Fig. 1, 11, and 13, first coil 250 is attached to an upper surface of second coil 251, and third coil 252 is attached to a lower surface of the second coil 251, see spec, a plurality of coils having a circular planar shape in which coils of several to several hundreds are wound are stacked in a plurality of upper and lower portions 250, 251, and 252.....).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a wireless power transmitting circuit of Tsai to include at least three sets of coils comprise a first coil, a second coil, and a third coil, the first coil is attached to an upper surface of the second coil, and the third coil is attached to a lower surface of the second coil in order to improve the charging efficiency (see Heon Spec).

Regarding claim 4, Tsai and Heon discloses:
wherein the coil is planarly wound, and the multiple sets of coils overlap each other along the axis of the coils (see Tsai Fig. 4-5, set of coils C_1-C_N, see par [0009], the induction coil structure includes a plurality of coils........, Heon Fig. 1).


Regarding claim 13, Suzuki discloses:
wherein the coil module further comprises: multiple capacitors; -3-Appln. No. 16/818,454 Amdt. Dated January 27, 2022 Reply to Office Action of October 27, 2021wherein each capacitor of the multiple capacitors is set between two adjacent coils of the multiple sets of coils and is configured to resonate with the two adjacent coils near a working frequency (see Fig. 17-19, capacitor C1-C4).

     Regarding claim 17, Suzuki discloses:
wherein the multiple sets of coils are wound with at least one of following wires: a 0.08x105 litz wire, a 0.1x100 litz wire, a 0.08x120 litz wire or a 0.08x150 litz wire (this is just a design choice).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-3, 7-9, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Pub. No. 2015/0364244 A1), Suzuki et al. (CN Pub. No. 103858307 B) and Pinciuc et al. (Pub. No. 2020/0036229 A1) in view of Heon (Kr 20130098828 A).

Regarding claim 7, Tsai  discloses:
A coil module used as a transmitting coil for wireless charging (see Fig. 4-5, see par [0004], power transmitted form the supplying end device to achieve wireless power transmission), wherein the coil module comprises: 
multiple sets of coils connected in series and overlapped each other (see Fig. 4-5, set of coils C_1-C_N, see par [0009], the induction coil structure includes a plurality of coils....),  
However, Tsai fails to disclose:
wherein the multiple sets of coils are wound with a same wire from the outer edge to the inner edge of each along a same clockwise direction.
Thus, Suzuki discloses:
wherein the multiple sets of coils are wound with a same wire from the outer edge to the inner edge of each along a same clockwise direction (see Fig. 4, start from L4....L1, see Spec, coil L1 to L4 are connected in series......).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a wireless power transmitting circuit of Tsai to include the multiple sets of coils are wound with a same wire from the outer edge to the inner edge of each along a same clockwise direction in order to improve energy transmission efficiency (see Suzuki Spec).

However, Tsai fails to disclose:
wherein the outer diameter of wire turns of the coils is between 50 mm and 80 mm.
Thus, Pinciuc discloses:
wherein the outer diameter of wire turns of the coils is between 50 mm and 80 mm (see par [0055] outer diameter 86 may be between 45 mm and 55 mm, between 40 mm and 60 mm, ..... approximately 50 mm).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a wireless power transmitting circuit of Tsai to include an approximation of the outer diameter of wire turns of the coils is between 50 mm and 80 mm in order to get suitable arrangement (see Pinciuc par [0055]).
However, Tsai and Suzuki fail to disclose:
wherein the at least three sets of coils comprise a first coil, a second coil, and a third coil, the first coil is attached to an upper surface of the second coil, and the third coil is attached to a lower surface of the second coil.
Thus, Heon discloses:
wherein the at least three sets of coils comprise a first coil, a second coil, and a third coil, the first coil is attached to an upper surface of the second coil, and the third coil is attached to a lower surface of the second coil (see Fig. 1, 11, and 13, first coil 250 is attached to an upper surface of second coil 251, and third coil 252 is attached to a lower surface of the second coil 251, see spec, a plurality of coils having a circular planar shape in which coils of several to several hundreds are wound are stacked in a plurality of upper and lower portions 250, 251, and 252.....).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a wireless power transmitting circuit of Tsai to include at least three sets of coils comprise a first coil, a second coil, and a third coil, the first coil is attached to an upper surface of the second coil, and the third coil is attached to a lower surface of the second coil in order to improve the charging efficiency (see Heon Spec).

Regarding claim 2, Tsai fails to disclose:
wherein the outer diameter of wire turns of the coils is between 50 mm and 80 mm.
Thus, Pinciuc discloses:
wherein the outer diameter of wire turns of the coils is between 50 mm and 80 mm (see par [0055] outer diameter 86 may be between 45 mm and 55 mm, between 40 mm and 60 mm, ..... approximately 50 mm).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a wireless power transmitting circuit of Tsai to include an approximation of the outer diameter of wire turns of the coils is between 50 mm and 80 mm in order to get suitable arrangement (see Pinciuc par [0055]).

Regarding claims 3 and 8, Pincuic discloses:
wherein the inner diameter of wire turns of the coils is greater than 5 mm (see par [0055], inner diameter 88 may be between 15 mm and 25 mm....).

Regarding claim 9, Tsai and Heon disclose:
wherein the coil is planarly wound, and the multiple sets of coils overlap each other along the axis of the coils (see Tsai Fig. 4-5, set of coils C_1-C_N, see par [0009], the induction coil structure includes a plurality of coils........, see Heon Fig. 1).


Regarding claim 12, Tsai discloses:
A wireless power transmitting circuit used for wireless charging, wherein the wireless power transmitting circuit comprises the coil module according to claim 1 (see Fig. 4-5, set of coils C_1-C_N, see par [0009], the induction coil structure includes a plurality of coils........).

     Regarding claim 14, Suzuki discloses:
wherein the coil module further comprises: multiple capacitors; -3-Appln. No. 16/818,454 Amdt. Dated January 27, 2022 Reply to Office Action of October 27, 2021wherein each capacitor of the multiple capacitors is set between two adjacent coils of the multiple sets of coils and is configured to resonate with the two adjacent coils near a working frequency (see Fig. 17-19, capacitor C1-C4).

     Regarding claim 18, Suzuki discloses:
wherein the multiple sets of coils are wound with at least one of following wires: a 0.08x105 litz wire, a 0.1x100 litz wire, a 0.08x120 litz wire or a 0.08x150 litz wire (this is just a design choice).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Pub. No. 2015/0364244 A1), Suzuki et al. (CN Pub. No. 103858307 B), Pinciuc et al. (Pub. No. 2020/0036229 A1), and Heon (Kr 20130098828 A) further in view of Tabata et al. (Pub. No. 2012/0187903 A1).


   Regarding claims 6 and 11, Pincuic and Tsai fail to disclose:

wherein the coil module further comprises: a central magnetic column arranged at the center of the multiple sets of coils; and/or a magnetic sheet arranged at the bottom of the multiple sets of coils, wherein the outer diameter of the central magnetic column is less than or equal to the inner diameter of wire turns of the coils.

Thus, Tabata discloses:
wherein the coil module further comprises: a central magnetic column arranged at the center of the multiple sets of coils (see Fig. 3, see par [0044], in this case, magnet 30a is disposed in a hollow portion that is positioned at a center area of primary side coil 11a); and/or a magnetic sheet arranged at the bottom of the multiple sets of coils (see Fig. 3, magnetic sheet 3 at bottom of coil 11a, see par 0055], a method that disposes magnet 30a on a top surface of center portion 32a of magnetic sheet 3 is known), wherein the outer diameter of the central magnetic column is less than or equal to the inner diameter of wire turns of the coils see Fig. 3, see par [0044], in this case, magnet 30a is disposed in a hollow portion that is positioned at a center area of primary side coil 11a).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a wireless power transmitting circuit of Tsai to include a central magnetic column arranged at the center in order to decrease an influence of magnet 30a with respect to primary side coil 11a (see Tabata par [0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/Primary Examiner, Art Unit 2851